Citation Nr: 1809065	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition other than ischemic heart disease (IHD), to include as secondary to a service-connected disability.
      
2.  Entitlement to service connection for brain damage with tremors, memory loss, and slurred speech, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David J. Heubeck, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from November 1968 to August 1970.  The Veteran also had confirmed service in the Republic of Vietnam and was awarded the Combat Infantry Badge and the Bronze Star medal with Valor Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008, April 2011, and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A copy of the transcript of this hearing has been associated with the claims file.  

This matter has previously been remanded by the Board for additional development in October 2010 and October 2014.  The Board finds that the AOJ substantially complied with the October 2010 and October 2014 Board remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)(remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In the March 2016 decision, the Board, in pertinent part, denied the claims seeking service connection for a heart condition and brain damage, and further denied the claim for entitlement to a TDIU.  In addition, the Board remanded the claim for bilateral hearing loss for additional evidentiary development.  The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties), and vacated the portion of the Board's decision that denied service connection for a heart condition, brain damage, and entitlement to a TDIU, and remanded these claims to the Board for compliance with the terms of the Joint Motion.  The claims file has since been returned to the Board.  

In light of the July 2017 Joint Motion, and the November 2017 Brief submitted by the Veteran's attorney, the Board has bifurcated the Veteran's claim for service connection for a heart condition, and has recharacterized the issues on appeal to: entitlement to service connection for heart disorder other than IHD, and entitlement to service connection for IHD, as reflected on the title page.  

[The issue of entitlement to service connection for bilateral hearing loss will be the subject of a separate decision at a later date.]

The issue of entitlement to service connection for IHD disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's heart condition, diagnosed as atrial fibrillation and supraventricular arrhythmia, is proximately caused by his service-connected alcoholism with liver disease. 

2. The Veteran's current brain disorder, diagnosed as hypoxic encephalopathy, is due to his service-connected heart condition.

3. The Veteran's service-connected heart disorder and brain disorder preclude him from securing or following a substantially gainful occupation.




CONCLUSIONS OF LAW

1. The criteria for service connection for a heart condition, diagnosed as atrial fibrillation and supraventricular arrhythmia, have all been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. The criteria for service connection for brain damage, diagnosed has hypoxic encephalopathy, have all been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for TDIU have all been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Those diseases subject to the presumption include cardiovascular renal disease, brain hemorrhage, brain thrombosis, encephalitis lethargica residuals, malignant tumors of the brain, and other organic diseases of the nervous system.  38 C.F.R. § 3.309(e).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  In this case, the Veteran served in Vietnam within the above time period and is thus presumed to have been exposed to herbicide agents, such as those found in Agent Orange.  

There are specific diseases that are associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e) (2017).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  



Heart Condition Other than Ischemic Heart Disease

The Veteran asserts that his heart condition, also claimed as a cardiac arrhythmia and atrial fibrillation, was caused by exposure to herbicides during his active service.  The Veteran also contends that his current heart condition was caused by his service-connected PTSD as well as his service-connected alcoholism with liver disease.  

Review of the service treatment records is negative for any treatment for, or diagnosis of, a heart condition.  The Veteran's post-service treatment records include an October 2002 hospital report which reflects that the Veteran was transferred to the HealthSouth Lakeshore Rehabilitation Hospital status post cardiac arrest with hypoxic ischemic encephalopathy.  The report further reflects that he had been exercising at the gym when he suffered a full cardiac arrest with seizure activity.  It was noted that prior to this incident, he had been in excellent health, although he did have a history of paroxysmal atrial fibrillation.  After being transferred to this hospital, and undergoing an implantable defibrillator placement procedure, he was diagnosed with having hypoxic ischemic encephalopathy secondary to malignant arrhythmia.  At his discharge, the Veteran's physician noted that while the Veteran was doing remarkably well neurologically, he would have a number of cognitive issues, to include short-term memory loss and reasoning problems, which would need to be addressed, particularly given his premorbid independent level of living.  The record reflects that he was admitted at this facility from October 2002 to November 2002, and discharged with primary diagnoses of hypoxic ischemic encephalopathy, cardiomyopathy with arrhythmia, implantable defibrillator, hypertension and history of peptic ulcer disease.  

VA treatment records dated from 2004 to 2006 reflect that the Veteran's medical history was notable for arrhythmia, status post cardiac arrest with implantation of an AICD (artificial implantable cardioverters defibrillation).  These records further reflect ongoing assessments of cardiac arrhythmia/atrial fibrillation.  

In a letter dated in December 2008 letter, the Veteran's physician, T.M., M.D., wrote that he had recently seen the Veteran at the electrophysiology clinic, and it is likely that his PTSD and other neurologic disorders significantly contribute to his arrhythmias, which have largely been refractory to medical and ablative therapy.  

At the June 2009 VA examination, upon reviewing the Veteran's medical history, the VA examiner noted that the Veteran was status post a ventricular fibrillation arrest in 2002 while walking on a treadmill.  The examiner noted that the Veteran suffered significant neurologic sequlae at the time, was comatose for a while, and required long-term months of rehabilitation before return of function.  Although he was able to return to work in 2003 for brief periods, he had not worked since that time.  The examiner noted that while one of his cardiologists had postulated that his ventricular fibrillation arrest might have been secondary to a transient blood clot, that etiology remained somewhat obscure as he did not have cardiomyopathy or other described causes of ventricular fibrillation.  The VA examiner noted that the Veteran had atrial fibrillation, and had undergone an atrial fibrillation ablation and pulmonary vein mapping procedure.  Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having ventricular fibrillation arrest with defibrillator and atrial fibrillation, and determined that the Veteran's arrhythmias and claimed heart condition are less likely than not a result of, or related to, his service-connected PTSD.  According to the examiner, it was far more likely that the Veteran's heart condition was related to his longstanding hypertension and excessive ethanol use.  The examiner further noted that the exact etiology of his ventricular fibrillation arrest in 2004, which resulted in placement of his AICD, is not straight forward.  The examiner also noted that PTSD is not an accepted cause of ventricular fibrillation cardiac arrest pursuant to the medical literature.  

In the January 2010 letter, the Veteran's physician J.P., M.D., reviewed the Veteran's medical history and noted that he had developed PTSD due to his in-service experiences in Vietnam.  According to Dr. P., the Veteran had a full cardiac arrest in 2002 while exercising on a treadmill which resulted in hypoxic encephalopathy.  Pursuant to his 2002 records, he received an implantable defibrillator to prevent a recurrence of a malignant arrhythmia.  According to Dr. P., the Veteran experiences short term memory deficit and moderate personality change as well as residual problems with visual reasoning and insight.  Dr. P. further noted that the Veteran was informed by his cardiologist that his PTSD underlies the history of his malignant dysrhythmias and is the most likely trigger cause of them.  .  According to Dr. P., the Veteran's continued PTSD makes him unemployable because of the cardiac rhythm disorder and the resultant brain dysfunction he suffered in 2002. 

At the August 2010 VA examination, the VA examiner reviewed the Veteran's medical history and noted that he suffered a ventricular fibrillation cardiac arrest, subsequent coma, and hypoxic encephalopathy while on a treadmill in 2002.  The examiner further noted that prior to his ventricular fibrillation arrest, he had a history of paroxysmal atrial fibrillation and was known to have paroxysmal atrial fibrillation and hypertension.  According to the VA examiner, as part of his work-up, the Veteran underwent a cardiac catheterization, the results of which revealed "localized regional wall motion abnormality involving the inferoapical territory within the distribution of the right coronary artery, which [was] presumed...due to either coronary spasm or questionable embolus."  The VA examiner noted that the Veteran's coronary arteries were negative for evidence of atherosclerosis or stenosis, and "he was not felt to have ischemic heart disease."  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed him with having ventricular fibrillation arrest, status post implantable cardiac defibrillator with generator replaced in 2008, and atrial fibrillation, paroxysmal.  

According to the examiner, the presumed etiology of the Veteran's ventricular fibrillation arrest would be the localized regional wall motion abnormality noted on his cardiac catheterization, and in the absence of atherosclerotic heart disease or ischemic heart disease caused by atherosclerosis, "one would assume that the regional wall motion abnormality had occurred either due to bile infection which has been described, a coronary artery spasm, or an embolus with a thrombus."  The examiner also noted that the Veteran did not have a history of ischemic heart disease as there was no evidence of stenosis within his coronary arteries.  According to the examiner, it would be complete conjecture to determine which of the various possibilities had caused the Veteran's regional wall motion abnormality.  The examiner also took into consideration the private medical opinion alluding that the Veteran's neuropsychiatric abnormalities contributed to arrhythmias but ultimately disagreed with this opinion.  According to the examiner,

"It has been described in patient's coronary spasm leading to myocardial infarction and wall motion abnormalities has been described on a very rate basis among people with prolonged chest pain during panic attacks.  This has also been associated with other things such as cocaine use.  As previously stated, it would be complete conjecture on my part to assert the exact etiology of the regional wall motion abnormality in [the Veteran's]heart.  Therefore, it is my opinion that his ventricular fibrillation arrhythmia and its sequelae are less likely than not related to his [PTSD].  He does not have a history of ischemic heart disease, as there is no evidence of stenosis in his coronary arteries."  

In the January 2011 VA medical opinion, the VA examiner determined that review of the medical literature did not support an association between PTSD causing atrial fibrillation nor ventricular fibrillation.  In the December 2011 VA medical opinion, the VA physician determined that the etiologies of heart disease, arrhythmia and cardiac arrest included coronary artery disease, diabetes mellitus, hypertension, hyperlipidemia, vascular disease, smoking, and advancing age.  According to the VA physician, there is no accepted medical link between PTSD and heart disease.  

An October 2012 cardiac catheterization report revealed an impression of localized regional wall motion abnormality involving the inferior-apical region within the distribution of the right coronary artery, but was negative any evidence of coronary artery disease.  

Report of the February 2014 stress test reflected that the resting echocardiogram revealed atrial fibrillation and the baseline echocardiogram changes precluded evaluation for ischemia.  The impression derived from the echocardiogram results revealed no evidence for reversible ischemia at peak exercise, no evidence of arrhythmia, and baseline rhythm of atrial fibrillation.  It was noted that the Veteran experienced shortness of breath, fatigue, leg fatigue and dizziness requiring premature termination of the stress study before being able to achieve target heart rate.  

The Veteran was afforded another VA examination in connection to his claimed heart condition in July 2015,  during which time, he provided his military and medical history.  After reviewing the Veteran's claims file, and interviewing him regarding his medical history, the VA examiner diagnosed supraventricular arrhythmia since 2002, which was due to an electric rhythm disturbance.  The examiner noted that review of the Veteran's medical records revealed no evidence of IHD as demonstrated by a February 2014 stress test that showed normal perfusion.  The examiner also determined that it was less likely than not that the Veteran's heart condition was caused by his exposure to herbicides.  In reaching this determination, the examiner reasoned that the Veteran's arrhythmia was likely caused by abnormal cardiac electrical activity.  The examiner also determined that it was less likely as not that the Veteran's PTSD caused or aggravated his heart condition.  According to the examiner, the Veteran had multiple well-documented risk factors for the development of his heart condition, to include hypertension, atrial fibrillation, dyslipidemia, tobacco abuse, history of alcohol abuse, and a family history of coronary artery disease.  In addition, the examiner noted that PTSD was not a well-documented evidence based major risk factor for heart disease and his current heart condition has followed a natural progression.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's heart condition is secondary to his service-connected PTSD.  However, both the June 2009 and July 2015 VA examiners determined that the Veteran's alcohol abuse was associated with his current heart condition.  Indeed, the June 2009 VA examiner determined that the Veteran's claimed heart condition was less likely than not a result of, or related to, his service-connected PTSD, and that it was far more likely related to his longstanding hypertension and excessive ethanol use.  The July 2015 VA examiner also noted that the Veteran had multiple risk factors for the development of his heart condition, to include his history of alcohol use.  

The medical evidence of record reflects current diagnoses of atrial fibrillation and supraventricular arrhythmia, and the record reflects that by way of the April 2012 rating decision, the AOJ granted the Veteran's claim for service connection for alcoholism with liver disease.  In light of the fact that the Veteran's alcohol abuse has not only been identified as a risk factor for the development of his current heart condition, but has also been identified as one of the causes underlying his current cardiac arrhythmia, and given that no medical opinion disputes the existence of a relationship between the Veteran's heart condition and his service-connected alcoholism, the Board finds that the nexus element required for service connection has been satisfied.  In light of the fact that the medical evidence of record establishes a relationship between the Veteran's currently diagnosed heart conditions and his service-connected alcoholism, and given that there is no medical evidence contradicting the existence of a relationship between these disorders, the Board resolves reasonable doubt in the Veteran's favor, and finds that his heart condition, diagnosed as supraventricular arrhythmia and atrial fibrillation, is caused by his service-connected alcoholism with liver disease.  38 C.F.R. §§ 3.102, 3.310.  

Brain damage with tremors, memory loss, and slurred speech

The Veteran contends that his claimed brain damage with tremors, memory loss and slurred speech was either due to his in-service herbicide exposure, and/or secondary to a service-connected disability.  

Review of the service treatment records is negative for any complaints or notations of, or treatment for, brain damage, memory impairment, speech difficulties, difficulty concentrating, or any cognitive issues. 

The October 2002 HealthSouth Lakeshore Rehabilitation Hospital report reflects that the Veteran was transferred to this facility for brain injury rehabilitation of hypoxic encephalopathy.  A historical overview of the facts reflects that the Veteran was exercising at the gym when he suffered a full cardiac arrest, and was admitted to the Bradenton hospital, where he was originally described as comatose but with brain stem functioning and some cortical reactivity from the beginning.  It was noted that the EP studies were suggestive of possible recurrence of malignant arrhythmia and he underwent a defibrillator implantation procedure a few days afterwards.  The impression derived from the physical evaluation of the Veteran was that of hypoxic ischemic encephalopathy secondary to malignant arrhythmia.    In the November 2002 discharge report, it was noted that the Veteran was not oriented to name, hospital, year or date.  He also exhibited poor recall and short-term memory and appeared to have some degree of neglect on his left side.  His primary diagnoses at discharge included hypoxic ischemic encephalopathy, cardiomyopathy with arrhythmia, implantable defibrillator, and hypertension.  

In the January 2010 letter, the Veteran's cardiologist, Dr. P. determined that the Veteran's continued PTSD makes him unemployable because of the cardiac rhythm disorder and the resulting brain dysfunction he suffered in 2002.  

In the May 2012 VA opinion, the VA physician determined that the Veteran's brain condition is less likely as not caused, or aggravated by, his service-connected PTSD.  In reaching this determination, the VA physician explained that the Veteran's brain condition was well documented as being hypoxic encephalopathy which essentially means that he did not have enough oxygen supply to his brain.  According to the VA physician, this in turn was due to the Veteran's arrhythmia - and specifically his atrial fibrillation and ventricular fibrillation. The VA physician noted that the data showed that this was not due to IHD.  According to the VA physician, PTSD does not have a pathophysiologic or anatomic connection to cause or aggravate this brain condition.  In a subsequent section of this examination report, the VA physician determined that the Veteran's brain condition was most likely caused by his heart condition.  In reaching this determination, the VA physician not only relied on his own medical expertise, but also on the medical literature, which included reports issued by the American Heart Association Statistics Committee and Stroke Statistic Subcommittee, as well as medical studies focusing on sudden cardiac death and fatal arrhythmia.  

At the July 2015 VA Traumatic Brain Injury (TBI) VA examination, the VA examiner determined that the Veteran did not currently have, and had not ever had, a TBI or any residual of a TBI.  During the evaluation, the Veteran agreed that his initial brain injury was during the cardiac arrest in 2002, and resulted in two years' worth of memory loss, slurred speech and tremors that made it difficult for him to write or use a keyboard.  When  asked whether the Veteran's brain damage was caused by his exposure to herbicides in Vietnam, the examiner indicated that it was not.  According to the examiner, the Veteran experienced a cardiac arrest due to ventricular fibrillation in 2002 "that resulted in lack of brain flow to the brain."  The examiner determined that the 2002 cardiac arrest was the likely cause of his claimed neurological symptoms.  

The record reflects that the Veteran has been service connected for his atrial fibrillation and supraventricular arrhythmia herein. The medical evidence of record also reflects a current diagnosis of hypoxic encephalopathy which resulted in a certain level of brain dysfunction.  In light of October/November 2002 treatment records issued from HealthSouth Lakeshore Rehabilitation hospital, the January 2010 letter from Dr. P., and the May 2012 and July 2015 VA medical opinions - all of which establishes a relationship between the Veteran's currently diagnosed hypoxic encephalopathy and his current heart condition which has been service-connected herein, and attributes the Veteran's hypoxic encephalopathy to his diagnosed heart condition, the Board finds that the nexus element required for service connection has been satisfied. Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's brain injury, diagnosed as hypoxic ischemic encephalopathy, was caused by his service-connected atrial fibrillation and supraventricular arrhythmia.  38 C.F.R. §§ 3.102, 3.310.  

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R § 4.3.

In this case, the Veteran is service-connected for his PTSD, which has been evaluated as 50 percent disabling, effective from May 24, 2010; and he is also service-connected for tinnitus, which has been evaluated as 10 percent disabling, effective from March 6, 2006.  He has a combined rating of 60 percent, effective from May 24, 2010.  The Veteran's PTSD and tinnitus have been service-connected based on his engagement in combat with the enemy.  The Board resolves reasonable doubt in the Veteran's favor and finds that these disabilities are of a common etiology or alternative are multiple injuries (auditory and psychic) in action.  As such, they are considered one disability for the purpose of determining if he has one 60 percent disability.  Also, the Veteran has been granted service connection for his claimed arrhythmia and resulting brain dysfunction, herein.  

The remaining question, therefore, is whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

In the June 2003 private treatment report, the Veteran's physician, B.S., M.D., noted that the Veteran had been laid off from his job due to impairment in his ability to perform related to his hypoxic encephalopathy.  

At the October 2003 treatment visit through the Virginia Department of Rehabilitative Services, the licensed clinical psychologist, B.W.L., Ph.D., noted that in October 2002, the Veteran suffered a 'sudden' death due to presumed coronary spasm with hypoxic encephalopathy with reasonably good, but not complete, recovery.  After providing his educational and occupational history, which included working as Vice-President at a coal and lumber company for several years, and working in the coal business for nearly twenty-five years, the Veteran reported that following his cardiac incident, he underwent occupational therapy, physical therapy, speech therapy, as well as language redevelopment training.  He also went through cognitive activities which he described as "mental exercises" such as reading various things and learning how to comprehend again.  With regard to his current symptoms, the Veteran reported a significant loss of long-term memory going back as far as a year and a half.  According to the Veteran, he had been fairly healthy prior to this incident, and he had only been hospitalized twice in the past for hernia surgery.  When asked about his current emotional state, the Veteran stated that he was not pleased with what had happened, and he did not like not being able to work.  The Veteran also stated that he did not like not having things to do, and he did not know whether he could return to work.  He reported significant and erratic difficulties with both concentration and short-term memory loss.  He also reported to have a difficult time comprehending what he was reading and as well as symptoms of depression due to having to adjust to the many changes brought upon by his medical difficulties.  The Veteran reported that while he has made significant progress since the October 2002 cardiac arrest, it has left him with significant cognitive deficits and limitations.  

Based on his evaluation of the Veteran, Dr. L. diagnosed the Veteran with having dementia due to hypoxic encephalopathy due to presumed right coronary spasm.  According to Dr. L., the Veteran was a highly educated individual and it was clear from the results of the Wechsler Adult Intelligence Scale-Third Edition (WAIS-III), that he has suffered significant cognitive losses as a result of the October 2002 incident and hypoxia.  Dr. L. noted that the Veteran's WAIS-III profile was classically indicative of neurological dysfunctioning and deficits.  The Veteran also reported what appear to be credible losses in concentration, short-term memory, and long-term memory as well as difficulties planning and initiating tasks.  Based upon the results of the psychological evaluation, Dr. L. determined that the Veteran had moderately severe limitations when it came to his overall adaptability skills.  

In an October 2003 letter, the Veteran's physician, K.C., M.D., noted that the Veteran suffered a cardiac arrest in October 2002 with resulting brain damage.  According to Dr. C., the Veteran continued to suffer severe short-term memory loss resulting from oxygen deprivation to the brain, and he frequently experiences problems maintaining his balance, had some slurring in his speech, and had developed severe anxiety.  Based on her opinion, due to the Veteran's multiple and severe impairments, he is permanently disabled from performing any type of work activity.  

The November 2003 Disability Determination and Transmittal report reflects that the Veteran had a primary diagnosis of organic mental disorders and a secondary diagnosis of affective disorders.  

In the June 2009 VA examination report, the VA examiner noted that the Veteran exhibited significant neurologic sequelae following his 2002 cardiac arrest, and required long-term rehabilitative care for months following this incident.  According to the VA examiner, although the Veteran subsequently has had remarkable return of function, and was able to return to work in 2003 for a brief period, he had not worked since that time, and was currently receiving disability benefits from the Social Security Administration (SSA).  

In the January 2010 letter, Dr. J.P. noted that following the Veteran's 2002 cardiac arrest, he had residual short-term memory deficit, moderate personality changes, and residual problems with visual reasoning and insight.  According to Dr. P., these resultant disorders in memory and cognitive behavior rendered him unemployable.  Dr. P. also determined that the Veteran's continued PTSD makes him unemployable because of the cardiac rhythm disorder and the resultant brain damage with tremors, memory loss and slurred speech he suffered in 2002.  

In an August 2010 letter, the Veteran's cardiologist, P.S.C., M.D., noted that the Veteran underwent a cardiac evaluation in October 2003 and he was status post ICD insertion for the prevention of sudden cardiac death.  According to Dr. C., the Veteran was symptomatic during his evaluation which precluded him from being gainfully employed.  

In the November 2010 VA medical opinion, the VA examiner noted that the Veteran last worked in 2003 and was currently receiving disability benefits from the SSA due to the impact of his cardiac arrest.  The examiner noted that prior to his cardiac arrest, the Veteran had functioned at a high level occupationally as Vice-President of an energy company.  According to the examiner, it is most likely that the Veteran continues to be unemployable due to those non-psychiatric medical conditions.  The VA examiner further determined that the Veteran's PTSD symptoms had not prevented employment prior to his heart attack, and it is unlikely that his PTSD symptoms alone would prevent employment at this time.  The examiner did note that long term abuse of alcohol may be contributing to some of the Veteran's cognitive impairment.  The examiner again stated that the Veteran is not unemployable due to his PTSD symptoms alone.  With respect to the Veteran's heart condition, the examiner noted that the Veteran had suffered a previous cardiac arrest with subsequent ICD placement and this could interfere with heavy physical labors.  The Veteran reported that since his cardiac arrest, he had experienced problems with memory loss and tremors which interfered with his employment.  According to the examiner, the Veteran continues to endorse these symptoms and they may continue to interfere with physical and/or sedentary work.  

After a review of the evidence of record, the Board finds, resolving reasonable doubt as mandated by law (38 U.S.C. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected supraventricular arrhythmia and resultant hypoxic encephalopathy prevents him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter, are the Veteran's assertions, the October 2003 letter from Dr. L., (during which time the Veteran described the difficulties he faced completing any duties and tasks as a result of his cognitive impairment), the October 2003 letter from Dr. C., the January 2010 letter issued by Dr. P., and the November 2010 VA medical opinion, (wherein the examiner noted that the Veteran was unemployed due to symptoms of memory loss and tremors which he suffered following his 2002 cardiac arrest.)  As discussed above, both Drs. C. and P. determined that the Veteran's residual brain dysfunction and cognitive impairment resulting from his 2002 cardiac arrest rendered him unemployable, and the November 2010 VA examiner determined that the Veteran's ongoing cognitive difficulties continued to interfere with his ability to work both in a physical and sedentary capacity.  In light of this evidence, and given that the Veteran has since been service-connected for his heart disorder and his brain impairment, and given his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating based on his service-connected disabilities. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). Thus, the Veteran's claim for entitlement to a TDIU is granted.


ORDER

Entitlement to service connection for a heart disorder, diagnosed as atrial fibrillation and supraventricular arrhythmia, is granted.  

Entitlement to service connection for brain damage, diagnosed as hypoxic ischemic encephalopathy, with tremors, memory loss, and slurred speech, is granted. 

Entitlement to a TDIU is granted.  


REMAND

While the Board denied the Veteran's claim for a heart condition, to include IHD, in the March 2016 decision, in the July 2017 Joint Motion, the Parties determined that the Board did not provide an adequate statement of reasons or bases regarding whether the Veteran suffered from a type of IHD.  The Parties noted that in the February 2011 VA treatment report, a VA physician had diagnosed the Veteran with having ischemic heart disease, and the Board limited the probative value assigned to this evidence because the VA physician did not provide any test results or examination reports to confirm the diagnosis of ischemic heart disease.  In rendering its determination, the Board relied on the VA and private examinations of record which included diagnostic test findings such as stress tests - the results of which reflected that the Veteran did not have ischemic heart disease.  However, the Parties found that the February 2014 private stress test report, and the July 2015 VA examination report - both of which were predominantly relied upon in the March 2016 decision - called into question the Board's implication that valid stress tests documented that the Veteran did not have ischemic heart disease.  In this regard, the February 2014 report reflected that "[b]aseline [electrocardiogram (EKG)] changes precluded evaluation for ischemia.  The July 2015 VA examination relied on the February 2014 stress test results, and in her medical opinion, the VA examiner noted that while the exercise stress test had been undertaken, "[the Veteran] experienced shortness of breath, fatigue, leg fatigue and dizziness requiring premature termination of the stress study before being able to achieve target heart rate."  Upon reviewing the February 2014 stress test findings, the July 2015 VA examiner found no evidence for reversible ischemia at peak exercise, and further noted that the study was prematurely terminated due to the Veteran's fatigue, shortness of breath, etc.  The Board also notes that a July 2006 stress test was also terminated due to the Veteran's fatigue.  

In light of the inconsistent and somewhat incomplete medical findings with regard to whether the Veteran has a diagnosed IHD, this claim should be remanded for another VA heart examination that will provide a better understanding of the Veteran's current heart condition, and which will provide a clear and definitive determination as to whether the Veteran has any type of IHD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed IHD.  This shall specifically include updated treatment records from any VA facility dated from 2012 to the present time. The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  Once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA physician for the sole purposes of determining the nature and etiology of any IHD present.  The Veteran's entire claims file must be reviewed by the examiner in the context of the examination.  Any and all forms of physical and diagnostic testing necessary, to include a PET/CT/stress/rest scan that will show (a) the extent of myocardial perfusion and any abnormalities thereto; (b) any structural abnormalities of the heart; and (c) the heart's ejection fraction, as well as METS testing, should be performed to determine whether the Veteran has a type of IHD. 

Following a review of the record and an examination of the Veteran, for any heart disorder other than IHD and supraventricular arrhythmia, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that said disorder diagnosed during the evaluation, had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include his herbicide exposure in service. 

If the examiner concludes that the Veteran's heart disorder (other than IHD) is not directly related to his military service, then he or she must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disorder was caused or aggravated (chronically worsened beyond normal progression) by his service-connected PTSD, supraventricular arrhythmia, alcoholism with liver disease, and/or brain disorder.  If the examiner finds that any of the above-referenced service-connected disorders has/have not caused the heart disorder, but rather has/have made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any heart disorder disability(ies).  If a baseline is established, the examiner should comment on how much the diagnosed heart disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why such determination is medically impossible.

If the examiner finds that the Veteran's heart disorder (other than IHD) is/are not related to his service, or secondary to any of his service-connected disorders, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the remaining claim on appeal must be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case. An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


